— Order unanimously reversed, on the law, without costs, and petition granted. Memorandum: The only purported ground submitted by the Village of Geneseo for resisting confirmation of the arbitration award was that it was premature. Only those grounds for resisting confirmation of an award specified in CPLR 7511 may be the basis for vacating or modifying an arbitration award (Thelco Elec. Contrs. v Duffy, 43 AD2d 567). Since the application to confirm the award was made within one year (CPLR 7510), and none of the grounds set forth in CPLR 7511 was advanced to vacate the award, Special Term erroneously refused to confirm the award (Matter of Biller |David], 37 AD2d 954). Inasmuch as the arbitration agreement made no provisions for attorney’s fees, the arbitrator properly denied petitioner’s application (Matter of Koenigsberg |Zinn — Froessel], 51 AD2d 929, 930). (Appeal from order of Supreme Court, Livingston County, Mastrella, J. — confirm arbitrator’s award.) Present — Simons, J. P., Hancock, Jr., Callahan, Boomer and Moule, JJ.